ACTIVE MATERIAL OF ANODE OF LITHIUM-ION BATTERY, ANODE OF LITHIUM-ION BATTERY AND LITHIUM-ION BATTERY
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1-13 are pending and being examined on the merits in this Office action. 

Specification
The amendments to paragraph [0038] of the specification, filed on December 27, 2021, is acknowledged and accepted. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 is being considered by the examiner.

Claim Interpretation
The term “substantially” recited in claim 1 is interpreted according to the following statement in the specification:



Claim Rejections - 35 USC § 102
Claims 1, 3-4, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sung et al. (US 20070122702 A1, hereafter Sung).
Regarding claim 1, Sung teaches an anode active material for a lithium-ion battery (at least [0011]) comprising silicon, tin ([0012]), and copper-zinc alloy (See [0013]-[0016]: when a=0 and M=Zn in the formula Cu-aAl-bM, the formula becomes Cu-bZn) that is configured to surround the silicon and tin ([0013]), wherein the tin is substantially in an elemental state ([0013]: “… do not react with the active metal grains” including Sn).
Regarding claim 3, Sung teaches the anode active material for the lithium-ion battery of claim 1, wherein the anode active material excludes tin alloy ([0013]: “… do not react with the active metal grains” including Sn; Sung does not disclose a tin alloy).
 Regarding claim 4, Sung teaches the anode active material for the lithium-ion battery of claim 1, wherein the anode active material excludes copper-tin alloy ([0013]: “at least two elements (e.g., Cu) that do not react with the active metal grains” including Sn; Sung does not disclose a copper-tin alloy).
Regarding claim 9, Sung teaches an anode of a lithium-ion battery comprising the anode active material for the lithium-ion battery of claim 1 (See “negative electrode” in at least [0019]).
claim 12, Sung teaches a lithium-ion battery, comprising the anode of the lithium-ion battery of claim 9 (See “a rechargeable lithium battery”, [0019]).
Regarding claim 13, Sung teaches the lithium-ion battery of claim 12, further comprising a cathode of the lithium-ion battery and an electrolyte disposed between the anode of the lithium-ion battery and the cathode of the lithium-ion battery ([0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung.
Regarding claim 2, Sung teaches the anode active material for the lithium-ion battery of claim1, wherein based on a total moles of silicon, tin, copper, and zinc, a molar ratio of silicon is in a range of from 0% to 56%, a molar ratio of tin is in a range of from 0% to 13%, a molar ratio of copper is in a range of from 0% to 24%, and a molar ratio of zinc is in a range of from 0% to 7% (calculation based on teachings in [0014]-[0016]). The above ranges overlap those as instantly claimed, respectively.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 7, Sung teaches the anode active material for the lithium-ion battery of claim 1, wherein an atomic ratio of zinc (Zn) to copper (Cu) in the copper-zinc alloy is no less than 0 (see the rejection of claim 2 above), which overlaps the instantly claimed range of from 1.03 to 4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Fujikawa et al. (US 20100112442 A1, hereafter Fujikawa).
Regarding claim 5, Sung teaches the anode of the lithium-ion battery of claim 1, but does not appear to disclose a specific surface area of the anode active material being less than 10 m2/g as instantly claimed. However, in the same field of endeavor, Fujikawa discloses that a 2/g or more and 5 m2/g or less ([0065]) would provide a battery a high active material utilization rate and an excellent high-rate characteristic and low-temperature characteristic ([0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Sung, as taught by Fujikawa, such that a specific surface area of the anode active material in a charged state is 0.1 m2/g or more and 5 m2/g, in order to achieve a high active material utilization rate and an excellent high-rate characteristic and low-temperature characteristic ([0065], Fujikawa). The range of 0.1 m2/g or more to 5 m2/g overlaps the instantly claimed “less than 10 m2/g”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of a Wikipedia article in relation to brass (hereafter, Brass).
Regarding claim 6, Sung teaches the anode active material for the lithium-ion battery of claim 1, but does not expressly discloses a phase as instantly claimed. However, it is known that a beta brass (i.e., a [Symbol font/0x62] phase Cu-Zn alloy) is stronger and harder (See the “Beta Brasses” row in the first Table of the attached “Brass” article). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a [Symbol font/0x62] phase Cu-Zn alloy due to its property of being stronger and harder.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Ebisuzaki et al. (US 20180026301 A1, hereafter Ebisuzaki).
claim 8, Sung teaches the anode active material for the lithium-ion battery of claim 1, but does not appear to disclose the anode active material has a secondary particle size in a range of from 2 to 10 µm, as instantly claimed. However, Ebisuzaki discloses a secondary particle size of an anode active material may be 10 nm or more and 30 µm or less ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used the anode active material with a secondary particle size of 10 nm or more and 30 µm or less, as taught by Ebisuzaki, since it involves merely ordinary capabilities of one skilled in the art and the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143). As such, the range of from 10 nm or more to 30 µm or less overlaps the instantly claimed range of from 2 to 10 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Cha et al. (US 20140050975 A1, hereafter Cha).
Regarding claims 10-11, Sung teaches the anode of the lithium-ion battery of claim 9, but does not appear to disclose a conductive material and an adhesive in the anode active material. However, it is well known in the art that a conductive material and an adhesive are commonly used in an anode active material. For instance, Cha discloses a composite binder including a binder polymer, such as a styrene-butadiene rubber ([0022]), is used to fix active material primary particles on the composite binder to form secondary particles in which the active material primary particles are uniformly present (See at least [0074], Fig. 3; [0014]). Cha further discloses that a conductive material is used in the anode active material (disclosed as .

Response to Arguments
Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive.
Applicant argues that Sung teaches xA-yB-zC, which cannot read on the copper-zinc alloy as claimed.
In response, C respresents Cu-aAl-bM ([0016]), and when a=0 and M=Zn, C represents a copper-zinc alloy represented by Cu-bZn. Note that this Cu-bZn alloy is configured to surround active metal grains Si and/or Sn (See [0013]) to form another alloy represented by xA-yB-zC. Thus, Sung does teach an alloy (i.e., Cu-bZn), but Applicant argues about another alloy (i.e., xA-yB-zC). The arguments are not persuasive.
                    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727